 

AO 91 (Rev. 11/11) Criminal Complaint

 

UNITED STATES DISTRICT COURT

for the

Eastern District of Wisconsin

 

 

 

United States of America )
Vv. )
Maximino VARGAS )  CaseNo. [ 7 ° M J-12 bY
(xx/xx/1974)
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of 2/15/19 through 6/17/19 in the county of Milwaukee in the
Eastern District of Wisconsin , the defendant(s) violated:
Code Section Offense Description
Title 21, United States Code, Attempted possession of a controlled substance with intent to distribute within
Section 846 and 860(a) 1,000 feet of a public or private school
Title 21, United States Code, Distribution of and possession with intent to distribute a controlled substance

Section 841(a)(1)

Title 18, United States Code, Possession of a firearm in furtherance of a drug trafficking crime
Section 924(c)

This criminal complaint is based on these facts:

Piease see attached affidavit.

M Continued on the attached sheet.

Dt

a Complainant's signature

Task Force Officer John Schott, DEA

 

Printed name and title

Sworn to before me and signed in my presence. ll
Date: g / T [ Il/ G

 

Judge’s me

City and state: Milwaukee, Wisconsin Honorable William E. Duffin, (an Judge

 

Printed name and title

Case 2:19-cr-00122-LA Filed 06/17/19 Page 1of13 Document 1
 

AFFIDAVIT

I, Task Force Officer John Schott, being first duly sworn, hereby depose and state as
follows:

1. I have been employed as a Police Officer with the Milwaukee Police Department
since March 31, 2002. I am currently assigned to the North Central High Intensity Drug
Trafficking Area (“HIDTA”) Office where I have served as a Drug Enforcement Administration
(“DEA”) Task Force Officer since March 15, 2018. As such, I am an investigative or law
enforcement officer of the United States within the meaning of Section 2510(7) of Title 18, United
States Code, in that I am empowered by law to conduct investigations of and to make arrests for
federal felony offenses.

2. I have participated in numerous complex narcotics investigations which involved
violations of state and federal controlled substances laws and money laundering laws including
Title 21, United States Code, Sections 841(a)(1) and 846 (possession with intent to distribute a
controlled substance and conspiracy to possess with intent to distribute a controlled substance),
and other related offenses. I have had both formal training and have participated in numerous
complex drug trafficking investigations, including ones using wiretaps. More specifically, my
training and experience includes the following:

a. I have utilized informants to investigate drug trafficking. Through informant

interviews, and extensive debriefings of individuals involved in drug trafficking, I
have learned about the manner in which individuals and organizations distribute

controlled substances in Wisconsin and throughout the United States;

b. Ihave also relied upon informants to obtain controlled substances from dealers, and
have made undercover purchases of controlled substances;

c. I have extensive experience conducting street surveillance of individuals engaged
in drug trafficking. I have participated in the execution of numerous search
warrants where controlled substances, drug paraphernalia, and drug trafficking
records were seized;

1
Case 2:19-cr-00122-LA Filed 06/17/19 Page 2 of 13 Document 1
3.

 

I am familiar with the appearance and street names of various drugs, including
marijuana, heroin, cocaine, cocaine base (unless otherwise noted, all references to
crack cocaine in this affidavit is cocaine base in the form of crack cocaine), ecstasy,
and methamphetamine. I am familiar with the methods used by drug dealers to
package and prepare controlled substances for sale. I know the street values of
different quantities of the various controlled substances;

I am familiar with the language utilized over the telephone to discuss drug
trafficking, and know that the language is often limited, guarded, and coded;

I know that drug traffickers often use electronic equipment and wireless and land
line telephones to conduct drug trafficking operations;

I know that drug traffickers commonly have in their possession, and at their
residences and other locations where they exercise dominion and control, firearms,
ammunition, and records or receipts pertaining to such;

I have been assigned to court-authorized wiretaps and have been trained to operate
the equipment utilized to conduct such operations;

I know that drug traffickers often put their telephones in nominee names in order
to distance themselves from telephones that are utilized to facilitate drug
trafficking; and

I know that drug traffickers often use drug proceeds to purchase assets such as
vehicles, property, and jewelry. I also know that drug traffickers often use
nominees to purchase and/or title these assets in order to avoid scrutiny from law
enforcement officials.

The information set forth in this affidavit comes from my personal involvement in

this investigation, as well as from information provided to me by other law enforcement officers.

This affidavit is submitted for the limited purpose of establishing probable cause for the issuance

“of a criminal complaint against Maximino VARGAS (DOB: 09-25-74) for violations of the laws

of the United States, that is, attempting to possess and possessing with intent to distribute a mixture

or substance containing a detectable amount of cocaine and more than 5 grams of marijuana within

1,000 feet of the real property comprising Mitchell Integrated Arts School, a public elementary

and middle school, in violation of Title 21, United States Code, Sections 846 and 860(a);

2

Case 2:19-cr-00122-LA Filed 06/17/19 Page 3 0f 13 Document 1
 

distributing a controlled substance, namely a mixture or substance containing a detectable amount
of cocaine, 5 grams or more of methamphetamine, and 50 grams or more of methamphetamine, in
violation of Title 21, United States Code, Sections 841(a)(1), 841(b)(1)(A)(viii),
841(b)(1)(B)(vili), and 841(b)(1)(C); possessed with intent to distribute 50 grams or more of
methamphetamine, in violation of Title 21, United States Code, Sections 841(a)(1) and
841(b)(1)(A)(viii); and possessing a firearm in furtherance of a drug trafficking crime, in violation
of Title 18, United States Code, Section 924(c).
PROBABLE CAUSE

4, In February 2019, investigators! from the North Central HIDTA Interdiction/ DEA
Drug Task Force Group 68 (HIDTA officers) commenced an investigation into Maximino
VARGAS, a suspected methamphetamine, cocaine and marijuana distributor in the Milwaukee
area. The investigation involved the controlled purchase of controlled substances from VARGAS
and the execution of search warrants at VARGAS’s place of business and residence.

5. In February 2019, Customs and Border Protection (CBP) inspected a parcel
originating from Mexico City, Mexico and addressed to 1745 S. Muskego Avenue, Milwaukee,
Wisconsin. Upon opening the parcel, CBP found 10 leather seat covers that together contained
approximately 23 kilograms of marijuana. Based on this information, HIDTA officers obtained
a state anticipatory warrant to search 1745 S. Muskego Avenue, Milwaukee, Wisconsin (the
premises), which is also the address for MKE -Milwaukee Cuts Barbershop. On February 15,
2019, an undercover officer (UC), posing as private parcel carrier, delivered the parcel to the

premises. VARGAS, who was inside the premises, directed the UC to leave the parcel on the

 

! Throughout this affidavit, reference will be made to investigators or law-enforcement officers. Investigators or law-
enforcement officers are those federal, state, and local law enforcement officers who have directly participated in this
investigation, and with whom your affiant has had regular contact regarding this investigation.

3
Case 2:19-cr-00122-LA Filed 06/17/19 Page 40f13 Document 1
 

north side of the premises. Soon after the UC left the parcel at the premises, HIDTA officers
executed the search warrant at the premises. During the search, VARGAS informed the officers
that his wife owned the barbershop. VARGAS explained that he lived with his spouse and son in
a residence connected to the barbershop, which was identified as 1743 S. Muskego Avenue,
Milwaukee, Wisconsin. VARGAS also informed the officers that his son had firearms, which
were located in the third floor of the premises.

6. During a search of the premises, the officers found the parcel that the UC had
delivered and a loaded Sig Sauer P938 9mm semi-automatic pistol, serial no. 52B328628, inside
the cash register. VARGAS also consented to a search of 1743 S. Muskego Avenue, Milwaukee,
Wisconsin (the residence). During a search of the residence, officers found a clear plastic bag
filled with a green, leafy substance in a china cabinet in the dining room. The green, leafy
substance field-tested positive for marijuana and weighed 12.21 grams. Also in the dining room,
officers found a digital scale, a ledger, and approximately $48,000.00 in U.S. currency. VARGAS
initially said the money belonged to his wife, but subsequently explained the money was from his
roofing business. In the upper portion of the residence, the officers found a S&W, 9mm, model
M&P, serial no. NBD5972, semi-automatic pistol, and an AR-15 rifle, Schryver, model S-15,
serial no. S00196.

7. Following the search of the premises and the residence, the HIDTA officers
obtained a recorded, post-Miranda statement from VARGAS. VARGAS discussed the suspicious
parcel delivered by the UC. He admitted the parcel contained marijuana. VARGAS said a
Mexican male named “Juan” or “Flaco,” who lives in Rockford, Illinois, was responsible for
sending the drug-laden parcel to the premises. He said “Juan’”/“Flaco” drives a white Acura SUV

bearing Illinois license plates. VARGAS said “Juan’”/“Flaco” had ties to people in California and

4
Case 2:19-cr-00122-LA Filed 06/17/19 Page 5of13 Document 1
 

probably Mexico. He said “Alonzo” was supposed to pick up the drug-laden parcel. VARGAS
said “Juan”/“Flaco” had personally delivered marijuana to the premises on previous occasions.
On those occasions, “Juan’”/“Flaco” brought the marijuana in either a garbage bag or concealed in
leather seat cushions. VARGAS said “Juan”/“Flaco” supplies whatever amount is needed —
between 50 and 100 pounds. VARGAS admitted to selling some of the marijuana as well as acting
as a middleman for between 20 and 40 pounds in exchange for $1,000. He said “Juan’/““Flaco”
could also supply him cocaine. VARGAS explained the firearm found in the cash register was for
“shop protection.”

8. On March 27, 2019, at the request of HIDTA officers, a confidential informant (CI)
arranged the purchase of two ounces of cocaine from VARGAS in exchange for $2,000. VARGAS
agreed to conduct the drug transaction in the alley behind 1743/1745 S. Muskego Avenue, which
the CI knew to be VARGAS’s residence and barbershop. Prior to the controlled purchase, officers
searched the CI for drugs, weapons, or currency. The search yielded negative results. The officers
also equipped the CI with audio/video recording devices and gave the CI $2,000 to purchase the
cocaine. The CI was provided with $2,000.00 in HIDTA buy funds, as well as audio/ video devices
to record the transaction. The officers continuously monitored the CI during the controlled
purchase. On March 27, 2019, at about 9:10 a.m., the CI parked at the rear of VARGAS’s
barbershop/residence. Soon thereafter, VARGAS exited the premises and entered the front,
passenger side of the CI’s vehicle. VARGAS gave the CI two ounces of suspected cocaine in
exchange for $2,000. During the transaction, the CI told VARGAS that the CI needed a rifle.
VARGAS replied, “I got an AR (i.e., an AR-15), but that’s in my daughter-in-laws, it’s in her
name. I got that fucker way up there (VARGAS pointed to the upper portion of his residence).

When they (i.e., HIDTA officers) came in, they found all her guns up there, but they can’t do shit

5
Case 2:19-cr-00122-LA Filed 06/17/19 Page 6 of13 Document 1
 

annette intent

I said. They left her guns right on the bed bro, when I went up there all her pistols were right on
the bed bro. She got concealed carry, it’s the whole house, but it’s her own door to go up there.”
Following the transaction, VARGAS returned to the premises. The CI then drove to a pre-
determined meet location where the CI gave the officers the suspected cocaine. The officers again
searched the CI for drugs, weapons, or currency. The search yielded negative results. The officers
conducted a field test on the suspected contraband, which yielded positive results for cocaine. The
cocaine weighed 55.6 grams.

9. On April 2, 2019, at the request of HIDTA officers, the CI again arranged the
purchase of two ounces of cocaine from VARGAS in exchange for $2,000. VARGAS agreed to
conduct the drug transaction in the alley behind 1743/1745 S. Muskego Avenue. Prior to the
controlled purchase, officers searched the CI for drugs, weapons, or currency. The search yielded
negative results. The officers also equipped the CI with audio/video recording devices and gave
the CI $2,000 to purchase the cocaine. The officers continuously monitored the CI during the
controlled purchase. On April 2, 2019, at about 8:54 a.m., the CI parked at the rear of 1743/1745
S. Muskego Avenue. Soon thereafter, VARGAS exited the premises and entered the front,
passenger side of the CI’s vehicle. VARGAS gave the CI two ounces of suspected cocaine in
exchange for $2,000. Following the transaction, VARGAS returned to the premises. The CI then
drove to a pre-determined meet location where the CI gave the officers the suspected cocaine. The
officers again searched the CI for drugs, weapons, or currency. The search yielded negative
results. The officers conducted a field test on the suspected contraband, which yielded positive
results for cocaine. The cocaine weighed 53.71 grams.

10. On April 4, 2019, at the request of HIDTA officers, the CI arranged the purchase

of an ounce of methamphetamine from VARGAS in exchange for $500. VARGAS agreed to

6
Case 2:19-cr-00122-LA Filed 06/17/19 Page 7 of 13 Document 1
conduct the drug transaction in front of the premises located at 1743/1745 S. Muskego Avenue.
Prior to the controlled purchase, officers searched the CI for drugs, weapons, or currency. The
search yielded negative results. The officers also equipped the CI with audio/video recording
devices and gave the CI $500 to purchase the methamphetamine. The officers continuously
monitored the CI during the controlled purchase. On April 4, 2019, at about 2:19 p.m., the CI
parked in front of 1743/1745 S. Muskego Avenue. Soon thereafter, VARGAS exited a white
conversion van also parked in front of 1743/1745 S. Muskego Avenue and entered the front,
passenger side of the CI’s vehicle. VARGAS gave the CI an ounce of suspected methamphetamine
in exchange for $500. Following the transaction, VARGAS returned to the premises. The CI then
drove to a pre-determined meet location where the CI gave the officers the suspected
methamphetamine. The officers again searched the CI for drugs, weapons, or currency. The
search yielded negative results. The officers submitted the suspected methamphetamine to the
North Central DEA lab for analysis. The lab determined the substance was 99% pure
methamphetamine and weighed 27.9 grams (net).

11. On April 5, 2019, at the request of HIDTA officers, the CI arranged the purchase
of an ounce of methamphetamine from VARGAS in exchange for $500. VARGAS agreed to
conduct the drug transaction in in the alley behind 1743/1745 S. Muskego Avenue. Prior to the
controlled purchase, officers searched the CI for drugs, weapons, or currency. The search yielded
negative results. The officers also equipped the CI with audio/video recording devices and gave
the CI $500 to purchase the methamphetamine. The officers continuously monitored the CI during
the controlled purchase. On April 5, 2019, at about 9:06 a.m., the CI parked at the rear of
1743/1745 S. Muskego Avenue. Soon thereafter, VARGAS exited the premises and entered the

front, passenger side of the CI’s vehicle. WARGAS gave the CI an ounce of suspected

7
Case 2:19-cr-00122-LA Filed 06/17/19 Page 8 of 13 Document 1
 

methamphetamine in exchange for $500. Following the transaction, VARGAS returned to the
premises. The CI then drove to a pre-determined meet location where the CI gave the officers the
suspected methamphetamine. The officers again searched the CI for drugs, weapons, or currency.
The search yielded negative results. The officers submitted the suspected methamphetamine to
the North Central DEA lab for analysis. The lab determined the substance was 100% pure
methamphetamine and weighed 27.7 grams (net).

12. On April 11, 2019, at the request of HIDTA officers, the CI arranged the purchase
of six (6) ounces of methamphetamine from VARGAS in exchange for $2,500. VARGAS agreed
to conduct the drug transaction in in the alley behind 1743/1745 S. Muskego Avenue. Prior to the
controlled purchase, officers searched the CI for drugs, weapons, or currency. The search yielded
negative results. The officers also equipped the CI with audio/video recording devices and gave
the CI $2,500 to purchase the methamphetamine. The officers continuously monitored the CI
during the controlled purchase. On April 11, 2019, at about 12:13 p.m., the CI parked at the rear
of 1743/1745 S. Muskego Avenue. Soon thereafter, VARGAS exited the premises and entered
the front, passenger side of the CI’s vehicle. VARGAS gave the CI six (6) ounces of suspected
methamphetamine in exchange for $2,500. Following the transaction, VARGAS returned to the
premises. The CI then drove to a pre-determined meet location where the CI gave the officers the
suspected methamphetamine. The officers again searched the CI for drugs, weapons, or currency.
The search yielded negative results. The officers submitted the suspected methamphetamine to
the North Central DEA lab for analysis. The lab determined the substance was 100% pure
methamphetamine and weighed 167.7 grams (net).

13. On May 2, 2019, at the request of HIDTA officers, the CI arranged the purchase of

two (2) ounces of methamphetamine from VARGAS in exchange for $1,000. VARGAS agreed

8
Case 2:19-cr-00122-LA Filed 06/17/19 Page 9 of13 Document 1
 

to conduct the drug transaction in in the alley behind 1743/1745 S. Muskego Avenue. Prior to the
controlled purchase, officers searched the CI for drugs, weapons, or currency. The search yielded
negative results. The officers also equipped the CI with audio/video recording devices and gave
the CI $1,000 to purchase the methamphetamine. The officers continuously monitored the CI
during the controlled purchase. On May 2, 2019, at about 9:03 a.m., the CI parked at the rear of
1743/1745 S. Muskego Avenue. Soon thereafter, VARGAS exited the premises and entered the
front, passenger side of the CI’s vehicle. VARGAS gave the CI two (2) ounces of suspected
methamphetamine in exchange for $1,000. Following the transaction, VARGAS returned to the
premises. The CJ then drove to a pre-determined meet location where the CI gave the officers the
suspected methamphetamine. The officers again searched the CI for drugs, weapons, or currency.
The search yielded negative results. The officers submitted the suspected methamphetamine to
the North Central DEA lab for analysis. The lab determined the substance was 100% pure
methamphetamine and weighed 55.9 grams (net).

14. On May 29, 2019, at the request of HIDTA officers, the CJ arranged the purchase
of two (2) ounces of methamphetamine from VARGAS in exchange for $1,000. VARGAS agreed
to conduct the drug transaction in in the alley behind 1743/1745 S. Muskego Avenue. Prior to the
controlled purchase, officers searched the CI for drugs, weapons, or currency. The search yielded
negative results. The officers also equipped the CI with audio/video recording devices and gave
the CI $1000 to purchase the methamphetamine. The officers continuously monitored the CI
during the controlled purchase. On May 29th, 2019, at about 9:58 a.m., the CI parked at the rear
of 1743/1745 S. Muskego Avenue. Soon thereafter, VARGAS exited the premises and entered
the front, passenger side of the CI’s vehicle. VARGAS gave the CI two (2) ounces of suspected

methamphetamine in exchange for $1,000. Following the transaction, VARGAS returned to the

9
Case 2:19-cr-00122-LA Filed 06/17/19 Page 10 0f 13 Document 1
premises. The CI then drove to a pre-determined meet location where the CI gave the officers the
suspected methamphetamine. The officers again searched the CI for drugs, weapons, or currency.
The search yielded negative results. The officers conducted a field test on the suspected
contraband, which yielded positive results for methamphetamine. The methamphetamine weighed
50.43 grams.

15. On June 17, 2019, at approximately 8:49 a.m., HIDTA officers executed a search
warrant at 1743 and 1745 S. Muskego Avenue, Milwaukee, Wisconsin (the premises). VARGAS
was present at the premises. A search of a second floor, makeshift pantry/closet in 1743 S.
Muskego Avenue yielded the following items: four (4) packages containing 1.45 kilograms (3.2
pounds) of methamphetamine (field-testing positive for methamphetamine), 205.24 grams of
cocaine (field-testing positive for cocaine), 43.47 grams of heroin (field-testing positive for
heroin), 1.33 grams of methamphetamine (field-testing positive for methamphetamine), and 6.6
grams of cocaine (field-testing positive for cocaine). In the northwest bedroom area of the second
floor of 1743 S. Muskego Avenue, officers found 13.28 grams of marijuana (field-testing positive
for marijuana) on a window sill and a black, Glock, .380 caliber semi-automatic handgun on the
top shelf of a closet. On the third floor of 1743 S. Muskego Avenue, officer found two separate
quantities of marijuana (i.e., 96.01 grams and 4.24 grams — field-testing positive for marijuana),
and a black, semi-automatic Schryver brand, 5.56 caliber rifle located on a window sill in the east
bedroom. During a search of VARGAS’s bedroom, officers found a black Smith & Wesson, 9mm
handgun inside a dresser drawer and a large amount of U.S. currency. Officers also found multiple,
digital gram scales throughout the premises.

16. On June 17, 2019, VARGAS provided a post-Miranda statement to the HIDTA

officers. VARGAS admitted to possessing for distribution the four (4) packages of

10
Case 2:19-cr-00122-LA Filed 06/17/19 Page 11 0f13 Document 1
 

methamphetamine discovered at his residence. VARGAS said he had about $12,500.00 in his
bedroom, which were proceeds from selling marijuana. VARGAS said the cocaine found in his
pantry/closet was for both personal use and distribution. VARGAS said the marijuana found on
the third floor of his residence originally belonged to him, but was given to his step-son Mario.
VARGAS also admitted to knowing about the firearm found in his bedroom dresser drawer and
that he has touched the firearm in the past.

17. The premises located at 1743 and 1745 S. Muskego Avenue, Milwaukee,
Wisconsin are within 1,000 feet of the real property comprising Mitchell Integrated Arts School,
a public elementary and middle school. Specifically, the straight-line distance from the front door
of the premises located at 1743 and 1745 S. Muskego Avenue to the Mitchell Integrated Arts

School itself is 750.49 feet.

11
Case 2:19-cr-00122-LA Filed 06/17/19 Page 12 of 13 Document 1
 

18. Based on the above information and facts, your Affiant submits there is probable
cause to believe that Maximino VARGAS, in the Eastern District of Wisconsin, attempted to
possess and possessed with intent to distribute a mixture or substance containing a detectable
amount of cocaine and more than 5 grams of marijuana within 1,000 feet of the real property
comprising Mitchell Integrated Arts School, a public elementary and middle school, in violation
of Title 21, United States Code, Sections 846 and 860(a); distributed a controlled substance,
namely a mixture or substance containing a detectable amount of cocaine, 5 grams or more of
methamphetamine, and 50 grams or more of methamphetamine, in violation of Title 21, United
States Code, Sections 841(a)(1), 841(b)(1)(A)(viii), 841(b)(1)(B)(viii), and 841(b)(1)(C);
possessed with intent to distribute 50 grams or more of methamphetamine, in violation of Title 21,
United States Code, Sections 841(a)(1) and 841(b)(1)(A)(viii); and possessed a firearm in

furtherance of a drug trafficking crime, in violation of Title 18, United States Code, Section 924(c).

12
Case 2:19-cr-00122-LA Filed 06/17/19 Page 13 of 13 Document 1
